Citation Nr: 1200458	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied service connection for COPD, also claimed as asbestosis.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.  In May 2011, the Veteran submitted additional evidence, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

In this case, the Veteran contends that his COPD is related to asbestos exposure during service.  Specifically, he asserts in-service asbestos exposure while serving on the USS Intrepid.  

Initially, the Board notes that the Veteran's account of in-service asbestos exposure appears to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  The Veteran's service treatment records reflect that the Veteran served as an aviation boatswain mate on the USS Intrepid, and, in this case, the RO has conceded the Veteran's asbestos exposure.

The Veteran was afforded a VA examination in January 2009.  The examiner noted that the Veteran smoked for 15-20 years and did not develop a respiratory disability until 2009.  The examiner concluded that the Veteran did not have asbestosis, and that his COPD was not related to asbestos exposure because there was no evidence of an asbestos- related pleural disease.  

During the April 2011 Board hearing, the Veteran testified that he suffered a recurring cough during service.  The Veteran also stated that he began experiencing shortness of breath approximately 10 years after service (around 1977).  In regards to his smoking history, the Veteran testified that he only smoked for about 10 years, and that he quit in his early 30's.  

While the January 2009 VA examiner opined that the Veteran's COPD was not related to asbestos exposure during service, it appears that the opinion is based on inaccurate factual information.  In particular, the Veteran's testimony contradicts the examiner's notes regarding how long the Veteran smoked and when he first developed symptoms of a respiratory disability.  

Moreover, as for other pertinent evidence of record, an April 2011 letter from Dr. Firestone indicated that the Veteran's exposure to toxic substances while in service could impact his COPD.  However, Dr. Firestone did not provide any rationale for his conclusion.  There is no other medical opinion evidence addressing the etiology of the Veteran's COPD.

As the medical opinion evidence currently of record is inadequate, the Board finds that further medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for COPD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding, pertinent records.

During the April 2011 Board hearing, the Veteran indicated that he was currently receiving treatment from the VA Medical Center (VAMC) in St. Cloud, Minnesota.  The claims file currently contains treatment records from the St. Cloud VAMC dated from April 26, 2003 to August 4, 2004, from May 6, 2005 to May 24, 2005, and from June 1, 2005 to June 5, 2006; however, no VA treatment records have been obtained in connection with the current claim on appeal.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the St. Cloud VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, in an April 2011 letter, Dr. Barnaby noted that he treated the Veteran for many years at the Cold Spring Clinic.  In particular, he stated that the Veteran suffered recurrent upper respiratory infections.  The Veteran noted that he was treated by Dr. Barnaby from 1977 to 2000.  However, the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veteran's Affairs) to permit the RO to obtain these records.

Hence, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish a signed VA Form 21-4142 for the Cold Spring Clinic at which the Veteran received treatment from 1977 to 2000 (noted in an April 2011 letter), to enable it to obtain the Veteran's private medical records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for COPD, claimed as due to asbestos exposure.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in May 2011 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the St. Cloud VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from August 5, 2004 to May 5, 2005, from May 25, 2005 to May 31, 2005, and since June 6, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding medical records from the Cold Spring Clinic where the Veteran received treatment from 1977 to 2000 (noted in an April 2011).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has current COPD that had its onset in or is otherwise medically related to service, to include asbestos exposure during service.  In rendering the requested opinion, the physician should presume that the Veteran was exposed to asbestos during service.  The physician should also specifically consider the pertinent medical evidence of record, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


